Citation Nr: 1644197	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  13-15 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for chondromalacia with degenerative joint disease of the left knee.

2. Entitlement to an initial compensable rating and to a rating in excess of 10 percent from January 21, 2016 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Monty C. Short, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served in the Air National Guard from September 1955 to October 1956 and the Air Force from June 11, 1956 to June 27, 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran appeared via video conferencing equipment and provided testimony before the undersigned Veterans Law Judge who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to an increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's left knee cartilage has been removed and his left knee is symptomatic, to include symptoms such as swelling and locking.

2. The Veteran's left knee flexion is limited to 50 degrees, with functional limitations bending the knee which interferes with walking and standing.

3. Prior to January 2016, the left knee pain caused moderate instability of the knee.

4. As of January 2016, the left knee pain has caused severe instability of the knee with frequent falls.


CONCLUSIONS OF LAW

1. The 10 percent evaluation assigned for removal of semilunar cartilage is continued.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).

2. The criteria for an initial separate 10 percent rating for left knee limitation of flexion have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2015).

3. The criteria for an initial separate 20 percent rating for moderate instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4. The criteria for a 30 percent rating from January 21, 2016, for severe instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an initial rating in excess of 10 percent for his left knee disability.  Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is prohibited.  38 C.F.R. § 4.14.  However, where the record reflects that the veteran has multiple problems due to a service-connected disability, it is possible for the veteran to have "separate and distinct manifestations" permitting separate ratings only where none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The RO rated the Veteran's left knee disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5259, cartilage, semilunar, removal of, symptomatic.  Under this diagnostic code, 10 percent is the maximum rating provided.  However, since the Veteran's disability includes arthritis, the Board may also consider whether alternative or additional ratings are warranted under DC 5010, traumatic arthritis, and in turn, under DCs 5260 and 5261, addressing limitation of motion.  

Under DC 5010, which is rated as degenerative arthritis under DC 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When the limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or painful motion, and that limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applicable. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under DC 5260, limitation of flexion of the leg, flexion limited to 60 degrees warrants a noncompensable (0 percent) rating; flexion limited to 45 degrees warrants a 10 percent rating and flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a.

Under DC 5261, limitation of extension of the leg, extension limited to 5 degrees warrants a noncompensable (0 percent) rating; extension limited to 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a.

When rating the knees, as in this case, VA General Counsel has held that separate ratings under 38 C.F.R. Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September 17, 2004).  VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

DC 5257 provides for recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent rating, moderate impairment warrants a 20 percent rating, and severe impairment warrants a 30 percent rating.  The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the evidence includes treatment records from M.O., dated January 2009, which show that the Veteran complained of continued left knee pain.  He had a partial medial meniscectomy, synovectomy, and manipulation of the left knee.

During the January 2011 VA examination the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, and pain.  He reported having flare-ups as often as 4 times per day, with each lasting 3 hours and rated at an 8 on the pain scale.  He reported difficulty bending the knee, trouble getting up and down, difficulty walking and standing, and difficulty sleeping.  The examiner observed a limping and unsteady gait due to the knee condition.  He required a cane for ambulation.  The examiner noted weakness, tenderness, guarding of movement, and locking pain.  Range of motion (ROM) showed flexion from 0 to 50 degrees, with pain.  No additional limitation of motion or functional limitation was observed after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination after use.  X-rays confirmed degenerative arthritis.

During the January 2016 VA examination, the Veteran reported instability of the left knee resulting in frequent falls.  ROM showed flexion from 0 to 90 degrees with pain.  No additional limitation of motion or functional limitation was observed after repetitive motion due to pain, fatigue, weakness, lack of endurance, or incoordination after use.  Also observed was swelling, deformity, instability of station, disturbance of locomotion, and interference with standing.  Joint stability testing was normal.  The examiner stated that the instability was due to pain.

The Veteran provided testimony before the undersigned in September 2016.  During his hearing, said he has been bedridden or in a chair because he cannot use the knee.  He stated that he cannot go shopping unless he can ride in a cart.

After consideration of the evidence, the Board finds that in addition to the 10 percent rating assigned under DC 5259, the Veteran is also entitled to an initial 10 percent rating under DC 5010-6260 for limitation of flexion with degenerative joint disease.  The January 2011 VA examination showed flexion limited to 50 degrees.  Notably, a 10 percent rating is not warranted under DC 5260 unless flexion is limited to 45 degrees; however, with consideration of factors such as lack of endurance, fatigability, and functional limitations bending the knee which interferes with walking and standing, the Board finds that the minimum 10 percent rating is warranted.  DeLuca, 8 Vet. App. at 206.

Further, in light of the examiner's finding in January 2011 that the Veteran limped and had an unsteady gait due to the knee condition, the Board also finds that a separate initial rating of 20 percent is warranted under DC 5257 for moderate instability of the knee.

The Board further finds that a 30 percent rating is warranted under DC 5257 from January 21, 2016 for severe instability of the knee.  At that time, the Veteran reported instability of the left knee resulting in frequent falls.  The examiner specifically found the Veteran had instability of the knee due to pain.

The Board finds that these separate ratings do not violate the rule against pyramiding as each rating addresses non-overlapping symptomatology.  While DC 5259 addresses removal of the cartilage with residual symptoms, the Veteran has numerous symptoms documented, such as weakness, stiffness, swelling, giving way, lack of endurance, fatigability, tenderness, pain, flare-ups, and functional limitations with movement.  The Board has attempted to address the numerous symptoms by assigning the separate ratings under DC 5257 and DC 5010-5260.

Ratings in excess of those awarded herein are not warranted because the Veteran has not exhibited any limitation of extension, or limitation of flexion to 30 degrees or less with consideration of DeLuca factors during the pendency of the claim.  Further, prior to January 2016, the evidence did not show severe recurrent subluxation or lateral instability of the joint.  Severe instability of the joint with a 30 percent rating is the maximum rating provided under DC 5257, thus higher ratings under this diagnostic code from January 2016 are not provided.

Briefly, the Board considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's left knee symptoms are so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

In this case, the schedular criteria adequately address the Veteran's multiple symptoms related to his left knee disability.  As discussed above, the schedular criteria provide for ratings in excess of those assigned herein; however, the Board has considered all factors, including flare-ups and functional impairment, in the assignment of the current ratings.  Higher ratings are not supported by the evidence and the evidence does not show that the left knee symptoms present such an exceptional disability picture that the available schedular evaluations for the left knee are inadequate.  Thus, referral for consideration of extraschedular ratings is not warranted at this time.

In summary, giving the Veteran the benefit of the doubt and in light of the available evidence, the Board finds that a separate rating of 10 percent under DC 5010-5260 for limitation of flexion of the left knee is warranted for the entire pendency of the claim.  An initial 20 percent rating and a staged rating of 30 percent from January 2016 is warranted under DC 5257 for instability of the left knee.  The 10 percent rating under DC 5259 is continued.  No additional ratings, staged or otherwise, are warranted at this time.  To this extent the appeal is granted.

Duties to Notify and Assist

The duty to notify was satisfied by way of a letter sent to the Veteran in June 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All necessary development has been accomplished; therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  He was afforded VA medical examinations in January 2011 and January 2016.  The examiners interviewed and examined the Veteran and provided detailed reports describing the Veteran's left knee symptoms.  Therefore, the examination reports are adequate for rating purposes.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a rating in excess of 10 percent for removal of semilunar cartilage of the left knee is denied.

Entitlement to a separate initial rating of 10 percent for limitation of flexion of the left knee with degenerative joint disease is granted.

Entitlement to a separate initial 20 percent rating for moderate instability of the left knee is granted.

Entitlement to a 30 percent rating from January 21, 2016 for severe instability of the left knee is granted.


REMAND

The Veteran seeks an initial compensable rating and a rating in excess of 10 percent from January 21, 2016 for his bilateral hearing loss.  During his hearing before the undersigned, the Veteran reported that his hearing acuity has worsened since his previous VA examination in January 2016.  

When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the foregoing, the Veteran should be scheduled for VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file updated VA treatment records, if any, as well as any private treatment records identified by the Veteran.

2. Schedule the Veteran for a VA examination to determine the severity of his service-connected bilateral hearing loss.  Access to the electronic claims file on Virtual VA and VBMS must be provided to the examiner and he or she must indicate review of these items in the examination report.

Puretone audiometry and Maryland CNC controlled speech discrimination test results must be provided in the report. The examiner must provide a full description of all functional deficits caused by service-connected hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


